DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boot et al. (US20100227068).
Regarding claim 1, Boot teaches an additive fabrication device (system 1; Figure 1) configured to form layers of solid material (solid layers 34; Figure 1) on a build platform (carrier plate 20; Figure 1), each layer of the solid material being formed so as to contact a container (see solid layer 14 touching flexible layer 8 in Figure 1) in addition to the surface of the build platform (see firstly formed solid layer 24 touching carrier plate 20 in Figure 1) and/or a 
a container (see modified Figure 1 below) having a base that comprises a flexible film (flexible layer 8; Figure 12); and 
a movable stage arranged beneath the container (see modified Figure 1 below, [0053] guiding means 81 are in rolling contact with a side of the bottom platform 7 by means of rollers 80. In the shown example, on the opposite side of the platform 7 also the solidifying means 9 are in rolling contact with the platform 7 via similar such rollers 80. Both the guiding means 81 and the solidifying means 9 are synchronously movable relative to the platform 7 via these rollers 80 in either or both directions indicated by double arrow 73) and configured to move laterally beneath the container (see arrow 73 in Figure 1), and comprising: 
an energy source (solidifying means 9; Figure 1) configured to direct actinic radiation (radiation 15; Figure 1) upwards and through the flexible film of the container ([0046] enable the light or other radiation 15 of the solidifying means 9 to enter the liquid reservoir 2… flexible layer 8 of the construction shape 6 are transparent to the radiation 15); and 
first and second members arranged on either side of the movable stage (see modified Figure 1 below), 
wherein the actinic radiation from the energy source is arranged to be emitted between the first and second members (see radiation 15 in Figure 1), 
wherein the movable stage is configured to move relative to the container ([0053] sliding of the guiding means along said opposite side of the flexible layer… guiding means 81 and the solidifying means 9 are synchronously movable relative to the platform 7 via these 
wherein the first and second members are configured to push the flexible film upwards to produce a flat region of the flexible film between the first and second members during said movement of the movable stage ([0053] guiding means 81 are in pressing contact with a side of the flexible layer opposite to the liquid contacting side… pressing contact is realized by means of sliding of the guiding means along said opposite side of the flexible layer; see flat region between first and second members in Figure 1).

    PNG
    media_image1.png
    542
    788
    media_image1.png
    Greyscale

Regarding claim 2, Boot teaches the additive fabrication device of claim 1, wherein the first member is a first roller (rollers 80; Figure 1).
claim 9, Boot teaches the additive fabrication device of claim 1, wherein the second member is arranged in parallel to the first member (see first and second member in modified Figure 1 as discussed in claim 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Boot et al. (US20100227068).
Regarding claim 10, Boot teaches the additive fabrication device of claim 9. However, the embodiment of Figure 1 fails to teach wherein the first member is arranged to be higher than the second member in a build direction.
In the embodiment shown in Figure 3, Boot teaches wherein the first member (guiding means 88; Figure 3) is arranged to be higher than the second member (guiding means 87; Figure 3) in a build direction (directions 125; Figure 3). The portions of the flexible layer that are in contact with the solidifying layer are not moving relative to the solidifying layer ([0061] During such movement the flexible layer 108 is moving in one of the directions indicated by double arrow 174, such that the parts of the flexible layer 108 that are in contact with the layer 10 are not moving relative to the layer 10).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the first member of the embodiment of Figure 1 of Boot arranged to be higher than the second member of the embodiment of Figure 1 of .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Boot et al. (US20100227068), and further in view of Elsey et al. (US20130270746).
Regarding claim 12, Boot teaches the additive fabrication device of claim 1. However, Boot fails to teach the additive fabrication device further comprising a tensioning device configured to apply tension forces to the flexible film in a direction parallel to a direction of the lateral motion of the movable stage.
	In the same field of endeavor pertaining to a stereolithography apparatus, Elsey teaches the additive fabrication device further comprising a tensioning device (tensioner 190,191) configured to apply tension forces to the flexible film ([0131] The tensioner may be used to tension the sheet 101) in a direction parallel to a direction of the lateral motion of the movable stage ([0132] the tensioner acts around the perimeter of the sheet thereby maintaining tension in both the x and y directions). The tensioner may prevent the flexible film from creasing or being ripped by the first and second members ([0133] The tensioner may prevent the sheet from creasing or being ripped by the moving member).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the additive fabrication device of Boot to further comprise the tensioning device of Elsey to apply tension forces to the flexible film of in a .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Boot et al. (US20100227068), and further in view of Steele et al. (WO2017075575).
Regarding claim 13, Boot teaches the additive fabrication device of claim 1, wherein the first member comprises a plurality of cylinders (see two 80s in first member in modified Figure 1 as discussed above in claim 1). However, Boot fails to teach wherein the cylinders are metal cylinders. 
 In the same field of endeavor pertaining to an additive manufacturing device with an energy source that transmits through a transparent bottom of a container to form solid layers of material, Steele teaches wherein the a cylinder is a metal cylinder ([00106] Leveling rollers can utilize any mechanism known in the art, including grinding rollers that are metal cylinders). A leveling apparatus consisting of “leveling rollers” smoothens a newly formed layer of a 3D object ([00106] Leveling apparatuses are often referred to in the 3D-printing field as "rollers," "leveling rollers," or "scrapers." A leveling apparatus that smoothens a newly formed layer of a 3D object).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the plurality of cylinders of Boot to be metal cylinders, as taught by Steele, for the benefit of smoothing a newly formed layer.

14 is rejected under 35 U.S.C. 103 as being unpatentable over Boot et al. (US20100227068), and further in view of Hundley et al. (US20180341184).
Regarding claim 14, Boot teaches the additive fabrication device of claim 1. However, Boot fails to teach wherein the flexible film is a first flexible film, wherein the base of the container comprises a second flexible film, and wherein the first flexible film is arranged between the movable stage and the second flexible film.
In the same field of endeavor pertaining to an additive manufacturing device with a radiation source that transmits through a sheet or plate transparent to the radiation source to form solid layers of material, Hundley teaches the flexible film is a first flexible film (compliant release layer 9; Figure 6; [0059] “compliant” is used to describe the material properties of the layer (e.g., that the layer is flexible)), wherein the base of the container comprises a second flexible film (flexible membrane 12; Figure 6), and wherein the first flexible film is arranged between the movable stage and the second flexible film (see flexible film 9 under flexible membrane 12 in Figure 6). The first flexible film promotes adhesive failure at the interface between the cured 3D object and the bottom of the container when a force is applied to separate the 3D object from the bottom of the container ([0059] The compliant release layer 9 promotes adhesive failure at the interface between the cured photopolymer part and the aperture system when a force is applied to separate the part from the aperture system).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the flexible film of Boot, to be a first flexible film, and for the base of the container to comprise a second flexible film, and for the first flexible film to be arranged between the movable stage and the second flexible film, as taught .

Allowable Subject Matter
Claim 3, 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the closest prior art, Boot et al. (US20100227068), teaches the additive fabrication device of claim 1. However, the prior art fails to teach wherein the first member comprises a plurality of segments arranged end to end.
Regarding claim 7, the closest prior art, Boot et al. (US20100227068), teaches the additive fabrication device of claim 2. However, the prior art fails to teach wherein the moveable stage includes a retaining feature in which the first roller is held without attachment to the retaining feature.
Claim 8 would be allowable because it is dependent on claim 7.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743